DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on June 26, 2020 has been acknowledged.



Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
	Claims 1 and 12 recite “the second data in the second format is used to: select, from a plurality of offers, a first selected offer, and route the work item and the first selected offer to a communication element.” This describes the intended use of the data, but does not require any steps to be performed to achieve the expected result.  Therefore, it is not given patentable weight).
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “The method of claim 1” in line 1.  There is insufficient antecedent basis for the limitation in the claim.  For examination purposes this is interpreted as the method of claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a system, independent claim 12 is directed to a method.  These claims fall within the four statutory categories of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is directed towards an abstract idea.  The limitations that set forth the abstract idea are: 
receives a first real-time or non-real-time communication from a customer, generate a work item representing the first real-time or non-real-time communication received from the customer; 
consume first data from a first external Data Service Provider (DSP) that is natively provided by the first external DSP in a first format, convert the first data consumed from the first external Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to merely use of a computer as a tool to perform or generally apply the abstract idea.  In particular the claim recites the additional elements of: a server having a microprocessor, a computer memory, and a network interface, wherein the network interface, communication endpoint via a communication network; and wherein the computer memory comprises instructions that, when executed by the microprocessor, cause the server to, communication endpoint; and an additional interface that enables the server to, wherein the instructions further enable the server to, are recited at a high level of generality and are mere instructions to carry out the abstract idea and/or merely the use of a computer as a tool to perform and/or apply the abstract idea on a computer.  See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Simply applying the abstract idea on a computing system is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations of by a server having a microprocessor, a computer memory, and a network interface, wherein the network interface, communication endpoint via a communication network; and wherein the computer memory comprises instructions that, when executed by the microprocessor, cause the server to, communication endpoint; and an additional interface that enables the server to, wherein the instructions further enable the server.  Viewing these limitations individually, the limitations generically, referring to a server, a microprocessor, a computer memory, a network interface, communication endpoint, additional interface and communication element, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as 
	Likewise, dependent claims 2-11 do not add any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Claims 12-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Patent Publication 2005/0286709) in view of Cotton (US Patent Publication 2018/0108058).
A.	In regards to Claims 1 and 12, Horton discloses, system and method comprising:
	 server having a microprocessor, a computer memory, and a network interface, wherein the network interface receives a first real-time or non-real-time communication from a customer communication endpoint via a communication network and wherein the computer memory 
	and an additional interface that enables the server to consume first data from a first external Data Service Provider (DSP) that is natively provided by the first external DSP in a first format, wherein the second data in the second format is used to: select, from a plurality of offers, a first selected offer, and route the work item and the first selected offer to a communication element; [0055: CSM server may communicate with a third party server over the Internet or via a direct connection to obtain a current credit score, other financial ranking information, or specific financial information about the customer; 0065: CSM server may select one of the current offers based on the return on presentment to provide to the customer; 0042: provide a graphical user interface to receive service request information from the service agent computer and to provide service response information and customized targeted offer information to the service agent computer];
	Horton does not specifically disclose wherein the instructions further enable the server to convert the first data consumed from the first external DSP from the first format into second data in a different second format,.  This is disclosed by Cotton [0063: data extraction application can extract the data and/or harmonize formatting of the data. Formatted data can be sent to one or more temporary storage modules until they are needed].

B.	In regards to Claims 2 and 13, Horton discloses, wherein the system is a contact center and wherein the instructions further cause the server to: 
	identify third data in the received first real-time or non-real-time communication; Horton [0028: obtain basic customer information and other information];
	Horton does not specifically disclose, and determine, based on the third data, that a customer of the customer communication endpoint is unknown to the contact center, wherein the first data is consumed in response to determining that the customer of the customer communication endpoint is unknown to the contact center.  This is disclosed by Cotton [0208: record associated with a repair order or repair order ID (e.g., RO_ID, RepairOrderID) may be deleted if the record indicates that the ID is unknown or empty. Similar transformations may be made on records associated with a customer ID (e.g., CustomerID) and/or a customer last name].  The motivation being the same as that stated above in claim 1.
C.	In regards to Claims 3 and 14, Horton discloses, wherein the communication element is an agent communication endpoint and wherein selecting the first selected offer causes the server to: 
	identify, based on the second data, attributes of a customer of the customer communication endpoint; Horton [0063: client specific attributes may include detailed financial information];
	and route the attributes of the customer of the customer communication endpoint to the agent communication endpoint for display on the agent communication endpoint.  Horton [0058: 
D.	In regards to Claims 4 and 15, Horton does not specifically disclose, wherein the instructions further cause the server to: 
	automatically adjust, based on a history of customer selected offers, one or more selection criteria, wherein the automatically adjusted one or more selection criteria are used to at least one of: change how a second offer is selected for a second real-time or non-real-time communication, remove a third offer from the plurality of offers, add a new offer to the plurality of offers, change routing of the second selected offer to a different network element, change an interactive voice response system menu, change a message displayed by a bot, and change a view of a web page.  This is disclosed by Cotton [0058: Alerts in the system are generated at the Alerts block. The Alert block uses internal data, external data, and historical sales data to process customer information and generate deal sheets, alerts, and reports].  The motivation being the same as that stated above in claim 1.
E.	In regards to Claims 6 and 16, Horton disclose, wherein the communication element is at least one of: an agent communication endpoint, an interactive voice response system, a contact center queue, a contact center pool, a voicemail system, a chat bot, an email bot, a text 
A.	In regards to Claims 8 and 18, Horton does not specifically disclose, wherein the communication element is a contact center queue, wherein the instructions further cause the server to provide information related to the first selected offer, and wherein in the information is provided in the form of at least one of: playing in a message while the work item is on hold in the contact center queue, playing a video while a video work item is on hold in the contact center queue, sending a text message while the work item is on hold in the contact center queue, and updating a web page while the work item is on hold in the contact center queue.  This is disclosed by Cotton [0112: top of the deal sheet, the customer's name can be displayed along with other contact information. (Such a view is typically used by an automotive dealer, but if viewed by an OEM a customer name would typically be omitted, along with other customer-specific data such as the VIN, etc.). Icons can be displayed to indicate what kind of alerts the deal sheet corresponds to. Information about the customer's current vehicle can be displayed. Such information can be calculated in real-time or can be displayed based on alerts generated previously and queued].  The motivation being the same as that stated above in claim 1.
F.	In regards to Claims 9 and 19, Horton does not specifically disclose, wherein the work item is placed in a contact center queue or on hold to allow time for the first data to be consumed from the first external DSP.  This is disclosed by Cotton [0112: top of the deal sheet, the customer's name can be displayed along with other contact information. Such information can be displayed based on alerts generated previously and queued].  The motivation being the same as that stated above in claim 1.
G.	In regards to Claims 11 and 20, Horton discloses, wherein the instructions further cause the server to: 
	identify a device type of the customer communication endpoint, wherein the identified device type is used to at least one of: selected the first offer, route the work item to the .

Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Patent Publication 2005/0286709) in view of Cotton (US Patent Publication 2018/0108058) in further view of Goad (US Patent Publication 2011/0137776).
A.	In regards to Claim 5, Horton does not specifically disclose, wherein the first selected offer is selected based on calling a machine learning model.  This is disclosed by Goad [0103: by storing the user's responses to previously-presented recommendations (whether or not the user actually purchased the recommendations), the advisor engine is able to provide “fresh” or new recommendations every time the user employs the system. For example, if a given user has previously rejected, on multiple occasions, offers for “bundles” of services then the engine may determine that the user is uninterested in service bundles, and learns not to offer such bundles in the future]
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the combined teachings of Horton/Cotton with the teachings from Goad with the motivation to maintains long term customer relationships and enrich user experience by permitting users to configure their accounts to receive timely updates on usage trends, and setup alerts for newly available money saving deals.  Goad [0103].
B.	In regards to Claims 7 and 17, Horton does not specifically disclose, at least one of: the additional interface consumes third data from a second external DSP and the additional interface consumes the third data from the first external DSP, and wherein the third data is consumed based on information and/or lack of information in the first data.  This is disclosed by Goad [0104: the system may obtain information to populate the various databases directly from the user, from third party product and service providers, or from external financial sources, .

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US Patent Publication 2005/0286709) in view of Cotton (US Patent Publication 2018/0108058) in further view of Sharpe (US Patent Publication 2016/0142541).
A.	In regards to Claim 10, Horton discloses, wherein the instructions further cause the server to: 
	identify a device type of the customer communication endpoint; Horton [0020];
	Horton does not specifically disclose, format the first selected offer based on the device type of the customer communication endpoint; Sharpe [0219: Omni-channel platform enables or allows the same information to be available to customers in multiple formats--from cell phone apps to websites to wireless devices like tablets];
	before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the combined teachings of Horton/Cotton with the teachings from Sharpe with the motivation to provide a means to have different device types share information in a proper format.  Sharpe [0219];
	Horton discloses, and send the formatted first selected offer to the customer communication endpoint.  Horton [0053: CSM server guides the service agent in presenting the targeted, customized offer to the customer].  



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 517-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).